                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

DEBRA R. ROBINSON,                    )
                                      )
              Plaintiff,              )
                                      )
              v.                      )        No. 4:17CV2648 HEA
                                      )
                                      )
NANCY A. BERRYHILL,                   )
Acting Commissioner of                )
Social Security Administration,       )
                                      )
               Defendant.             )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court, pursuant to the Social Security Act (“the

Act”), 42 U.S.C. §§ 405(g), 1383(c)(3), authorizing judicial review of the final

decision of the Commissioner of Social Security denying Plaintiff’s Title XVI

application for Supplemental Security Income (“SSI”) under 42 U.S.C. §§ 1381 et

seq. For the reasons discussed below, the Commissioner's decision is affirmed.

      Plaintiff originally filed a claim for Supplemental Security Income benefits

under 42 U.S.C. §§ 1381 et seq., on September 15, 2010. After the claim was

denied Plaintiff filed a request for a hearing which was held and another

Administrative Law Judge issued an unfavorable decision. Plaintiff requested
review by the Appeals Council, which request was denied on February 3, 2014.

Pursuit of that claim ended.

      On April 3, 2014 Plaintiff filed a claim for supplemental security benefits

alleging disability beginning November 30, 2012. It is the denial of that claim

which is the subject of this proceeding.

      On August 17, 2016 a hearing was conducted by ALJ Robert G. O’Blennis

in Creve Coeur, Missouri. Plaintiff appeared in person and with counsel. Also in

appearance was Harold Taylor, a Vocational Expert.

      Plaintiff was born on July 31, 1956. She was 60 years old at the time of

hearing on August 17, 2016. Plaintiff has a tenth grade education and was not

successful in securing her GED, although she attempted on two occasions. She has

had work training and experience as a beautician. She was about 57 years old at the

time of onset. There is testimony that Plaintiff lives with her 22 year old grandson.

       Plaintiff testified that the basis for her condition is the result of a fall she

experienced while working at a fast food restaurant. She noted it was a real bad fall

and “messed” up three discs in her back. Surgery was recommended but she opted

for therapy, exercises and chiropractic care.

      There was testimony from Plaintiff that she takes gabapentin and ibuprofen.

She also sees Dr. Spearman, Dr. Walls, and Dr. Hilliard for treatment of her




                                            2
malady. She testified that she also takes sertraline and Focalin for her depression as

well as something for her anxiety.

      During her examination Plaintiff testified she had difficulty mopping,

sweeping, lifting clothes, and wringing a mop because it was too difficult on her

arms and hands. On the issue of her mental state she testified she hears voices all

the time all day; that she was traumatized as a child who was the victim of sexual

abuse; that she doesn’t like to be around people and doesn’t want to be around

people. She further testified that as long as she stays on her meds her psychiatric

condition stays the same.

      Next, the Vocational Expert, Harold Taylor, testified without any objection

to his qualifications. Taylor testified as to the past work of Plaintiff as a

phlebotomist which is light exertional and semiskilled. She also had past work as a

receptionist, which is sedentary and semiskilled. Further, based upon a proper

hypothetical, with specific limitations of: only lifting 50 pounds on occasion and

25 pounds frequently; occasionally climbing ramps and stairs; occasionally

stooping, kneeling, crouching, and crawling; avoiding climbing ladders, ropes, and

scaffolds; avoiding working at unprotected dangerous height and around

unprotected dangerous machinery; frequent reaching in front or bilaterally with

the left upper extremity; and the person should avoid jobs with whole body

vibration, the Vocational expert testified there would be work available for


                                           3
Plaintiff, including her past relevant work. However, if there was further limitation

to medium level with restrictions of occasional use of bilateral upper extremities

and lifting and reaching there would be no jobs available. If the person was limited

to simple and/or repetitive which did not require close interaction with the public

her past work would be excluded but there would be jobs available at the medium

level of exertion. Mr. Taylor also testified that the work was consistent the DOT

and Selected Characteristics of Occupation.

      Accordingly, the ALJ held, on November 4, 2016, that Plaintiff was not

under any disability since the date the application was filed on April 3, 2014. The

ALJ found that Plaintiff had severe impairments which included bilateral

osteoarthritis of glenohumeral and acromioclavicular joints and major depressive

disorder. The ALJ found that she did not have an impairment or combination of

impairments listed in or medically equal to one contained in 20 C.F.R. part 404,

subpart P, appendix 1. The ALJ determined that Plaintiff retained the RFC to

perform medium work except she can lift and carry fifty pounds occasionally and

twenty-five pounds frequently. In addition she can climb ramps and stairs but

never ladders, ropes, or scaffolds. Plaintiff can occasionally stoop, kneel, crouch,

and crawl. She has to avoid work at unprotected heights and around dangerous

machinery. She can frequently reach in front and laterally bilaterally. She can

reach overhead bilaterally frequently, but not repetitively. The ALJ concluded


                                          4
there were no limits on handling and fingering objects and she must avoid work

that would expose her whole body to vibrations. Finally, the ALJ found that

Plaintiff was able to perform work that involves simple and/or repetitive tasks with

no close interaction with people. Consequently, the ALJ found that Plaintiff was

not disabled.

      On September 27, 2017, the Social Security Appeals Council denied

Plaintiff’s request for review. Plaintiff has exhausted her administrative remedies,

and the decision of the ALJ stands as the final decision of the Commissioner

subject to judicial review.

                              Statement of the Issues

       The general issues in a Social Security case are whether the final decision of

the Commissioner is consistent with the Social Security Act, regulations, and

applicable case law, and whether the findings of fact are supported by substantial

evidence on the record as a whole. The specific issues in this case are whether

there is substantial evidence in support of the Residual Functional Capacity

determination and whether the ALJ properly considered medical opinion evidence

in making that determination.

         As explained below, the Court has considered the entire record in this

matter. The decision of the Commissioner is supported by substantial evidence and

it will be affirmed.


                                          5
                      Standard for Determining Disability

      The standard of review here is limited to a determination of whether the

decision is supported by substantial evidence on the record as a whole. See Milam

v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015). Substantial evidence is less than

preponderance, but enough that a reasonable mind might accept as adequate to

support the Commissioner’s conclusion. See id.

       The Court must consider evidence that both supports and detracts from the

Commissioner’s decision but cannot reverse the decision because substantial

evidence also exists in the record that would have supported a contrary outcome, or

because it would have decided the case differently. See Andrews v. Colvin, 791

F.3d 923, 928 (8th Cir. 2015). If the Court finds that the evidence supports two

inconsistent positions and one of those positions represents the Commissioner’s

findings, the Court must affirm the Commissioner’s decision. Wright v. Colvin,

789 F.3d 847, 852 (8th Cir. 2015). The Eighth Circuit has stated that “[w]e defer

heavily to the findings and conclusions of the Social Security Administration.”

Id. (quoting Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010)).

     The Social Security Act defines as disabled a person who is “unable to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve


                                          6
months.” 42 U.S.C. § 1382c(a)(3)(A); see also Hurd v. Astrue, 621 F.3d 734, 738

(8th Cir.2010). The impairment must be “of such severity that [the claimant] is not

only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists

in the national economy, regardless of whether such work exists in the immediate

area in which he lives, or whether a specific job vacancy exists for him, or whether

he would be hired if he applied for work.” 42 U.S.C. § 1382c(a)(3)(B).

      A five-step regulatory framework is used to determine whether an individual

claimant qualifies for disability benefits. 20 C.F.R. §§ 404.1520(a), 416.920(a); see

also McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir.2011) (discussing the five-step

process). At Step One, the ALJ determines whether the claimant is currently

engaging in “substantial gainful activity”; if so, then he is not disabled. 20 C.F.R.

§§ 404.1520(a)(4)(I), 416.920(a)(4)(I); McCoy, 648 F.3d at 611. At Step Two, the

ALJ determines whether the claimant has a severe impairment, which is “any

impairment or combination of impairments which significantly limits [the

claimant's] physical or mental ability to do basic work activities”; if the claimant

does not have a severe impairment, he is not disabled. 20 C.F.R. §§ 404.1520(a)

(4)(ii), 404.1520(c), 416.920(a)(4)(ii), 416.920(c); McCoy, 648 F.3d at 611. At

Step Three, the ALJ evaluates whether the claimant's impairment meets or equals

one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the


                                           7
“listings”). 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the claimant has

such an impairment, the Commissioner will find the claimant disabled; if not, the

ALJ proceeds with the rest of the five-step process. 20 C.F.R. §§ 404.1520(d),

416.920(d); McCoy, 648 F.3d at 611.

      Prior to Step Four, the ALJ must assess the claimant's “residual functional

capacity” (“RFC”), which is “the most a claimant can do despite [his] limitations.”

Moore v. Astrue, 572 F.3d 520, 523 (8th Cir.2009) (citing 20 C.F.R. § 404.1545 (a)

(1)); see also 20 C.F.R. §§ 404.1520(e), 416.920(e). At Step Four, the ALJ

determines whether the claimant can return to his past relevant work, by comparing

the claimant's RFC with the physical and mental demands of the claimant's past

relevant work. 20 C.F.R. §§ 404.1520(a) (4) (iv), 404.1520(f), 416.920(a) (4) (iv),

416.920(f); McCoy, 648 F.3d at 611. If the claimant can perform his past relevant

work, he is not disabled; if the claimant cannot, the analysis proceeds to the next

step. Id. At Step Five, the ALJ considers the claimant's RFC, age, education, and

work experience to determine whether the claimant can make an adjustment to

other work in the national economy; if the claimant cannot make an adjustment to

other work, the claimant will be found disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v); McCoy, 648 F.3d at 611.

RFC




                                          8
      A claimant's RFC is the most an individual can do despite the combined

effects of all of his or her credible limitations. See 20 C.F.R. § 404.1545. An

ALJ's RFC finding is based on all of the record evidence, including the claimant's

testimony regarding symptoms and limitations, the claimant's medical treatment

records, and the medical opinion evidence. See Wildman v. Astrue, 596 F.3d 959,

969 (8th Cir.2010); see also 20 C.F.R. § 404.1545; Social Security Ruling (SSR)

96–8p. An ALJ may discredit a claimant's subjective allegations of disabling

symptoms to the extent they are inconsistent with the overall record as a whole,

including: the objective medical evidence and medical opinion evidence; the

claimant's daily activities; the duration, frequency, and intensity of pain; dosage,

effectiveness, and side effects of medications and medical treatment; and the

claimant's self-imposed restrictions. See Polaski v. Heckler, 739 F.2d 1320, 1322

(8th Cir.1984); 20 C.F.R. § 404.1529; SSR 96–7p.

      A claimant's subjective complaints may not be disregarded solely because

the objective medical evidence does not fully support them. The absence of

objective medical evidence is just one factor to be considered in evaluating the

claimant's credibility and complaints. The ALJ must fully consider all of the

evidence presented relating to subjective complaints, including the claimant's prior

work record and observations by third parties and treating and examining

physicians relating to such matters as:


                                           9
      (1) The claimant's daily activities;

      (2) The subjective evidence of the duration, frequency, and intensity of the

claimant's pain;

      (3) Any precipitating or aggravating factors;

      (4) The dosage, effectiveness, and side effects of any medication; and

      (5) The claimant's functional restrictions.

      Although the ALJ bears the primary responsibility for assessing a claimant's

RFC based on all relevant evidence, a claimant's RFC is a medical question.

Hutsell v. Massanari, 259 F.3d 707, 711 (8th Cir.2001) (citing Lauer v. Apfel, 245

F.3d 700, 704 (8th Cir.2001)). Therefore, an ALJ is required to consider at least

some supporting evidence from a medical professional. See Lauer, 245 F.3d at 704

(some medical evidence must support the determination of the claimant's RFC);

Casey v. Astrue, 503 F .3d 687, 697 (the RFC is ultimately a medical question that

must find at least some support in the medical evidence in the record). An RFC

determination made by an ALJ will be upheld if it is supported by substantial

evidence in the record. See Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir.2006).

      The ALJ must make express credibility determinations and set forth the

inconsistencies in the record which cause him to reject the claimant's complaints.

Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir.2005). “It is not enough that the

record contains inconsistencies; the ALJ must specifically demonstrate that he


                                             10
considered all of the evidence.” Id. The ALJ, however, “need not explicitly

discuss each Polaski factor.” Strongson v. Barnhart, 361 F.3d 1066, 1072 (8th

Cir.2004). The ALJ need only acknowledge and consider those factors. Id.

Although credibility determinations are primarily for the ALJ and not the court, the

ALJ's credibility assessment must be based on substantial evidence. Rautio v.

Bowen, 862 F.2d 176, 179 (8th Cir.1988). The burden of persuasion to prove

disability and demonstrate RFC remains on the claimant. See Steed v. Astrue, 524

F.3d 872, 876 (8th Cir. 2008).

      The ability to do basic work activities is defined as “the abilities and

aptitudes necessary to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and

aptitudes include (1) physical functions such as walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying, or handling; (2) capacities for seeing, hearing,

and speaking; (3) understanding, carrying out, and remembering simple

instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work

setting. Id. § 416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987).

“The sequential evaluation process may be terminated at step two only when the

claimant’s impairment or combination of impairments would have no more than a

minimal impact on his ability to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th

Cir. 2007) (internal quotation marks omitted).


                                          11
      If the claimant has a severe impairment, then the Commissioner will

consider the medical severity of the impairment. If the impairment meets or equals

one of the presumptively disabling impairments listed in the regulations, then the

claimant is considered disabled, regardless of age, education, and work experience.

20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d); see Kelley v. Callahan, 133 F.3d 583,

588 (8th Cir. 1998).

      If the claimant’s impairment is severe, but it does not meet or equal one of

the presumptively disabling impairments, then the Commissioner will assess the

claimant’s RFC to determine the claimant’s “ability to meet the physical, mental,

sensory, and other requirements” of the claimant’s past relevant work. 20 C.F.R.

§§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a medical question defined wholly in

terms of the claimant’s physical ability to perform exertional tasks or, in other

words, what the claimant can still do despite his physical or mental limitations.”

Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing

evidence the Commissioner will use to make a finding as to the claimant’s RFC,

but the Commissioner is responsible for developing the claimant’s “complete

medical history, including arranging for a consultative examination(s) if necessary,

and making every reasonable effort to help [the claimant] get medical reports from

[the claimant’s] own medical sources.” 20 C.F.R. § 416.945(a)(3). The


                                          12
Commissioner also will consider certain non-medical evidence and other evidence

listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

      If the claimant’s RFC as determined in Step Four will not allow the claimant

to perform past relevant work, then the burden shifts to the Commissioner to prove

that there is other work that the claimant can do, given the claimant’s RFC as

determined at Step Four, and his or her age, education, and work experience. See

Bladow v. Apfel, 205 F.3d 356, 358-59 n.5 (8th Cir. 2000). The Commissioner

must prove not only that the claimant’s RFC will allow the claimant to make an

adjustment to other work, but also that the other work exists in significant numbers

in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir.

2004); 20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to

other work that exists in significant numbers in the national economy, then the

Commissioner will find the claimant is not disabled. If the claimant cannot make

an adjustment to other work, then the Commissioner will find that the claimant is

disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though the burden of

production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

      The evaluation process for mental impairments is set forth in 20 C.F.R. §§

404.1520a, 416.920a. The first step requires the Commissioner to “record the


                                          13
pertinent signs, symptoms, findings, functional limitations, and effects of

treatment” in the case record to assist in the determination of whether a mental

impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1), 416.920a(b)(1). If it is

determined that a mental impairment exists, the Commissioner must indicate

whether medical findings “especially relevant to the ability to work are present or

absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The Commissioner must

then rate the degree of functional loss resulting from the impairments in four areas

deemed essential to work: activities of daily living, social functioning,

concentration, and persistence or pace. See 20 C.F.R. §§ 404.1520a(b)(3),

416.920a(b)(3). Functional loss is rated on a scale that ranges from no limitation to

a level of severity which is incompatible with the ability to perform work-related

activities. See id. Next, the Commissioner must determine the severity of the

impairment based on those ratings. See 20 C.F.R. §§ 404.1520a(c), 416.920a(c). If

the impairment is severe, the Commissioner must determine if it meets or equals a

listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2), 416.920a(c)(2). The

Commissioner makes this determination by comparing the presence of medical

findings and the rating of functional loss against the paragraph A and B criteria of

the Listing of the appropriate mental disorders. See id. If there is a severe

impairment, but the impairment does not meet or equal the listings, then the

Commissioner must prepare an RFC assessment. See 20 C.F.R. § 416.920a(c)(3).


                                          14
                                Decision of the ALJ

      In a decision dated September 27, 2017, the ALJ determined that Plaintiff

was not disabled under the Social Security Act. The ALJ acknowledged that the

administrative framework required a five-step, sequential process in evaluating

Plaintiff's claim. At step one the ALJ concluded that Plaintiff had not engaged in

any substantial gainful activity from since April 3, 2014, the date of application.

At step two, the ALJ found Plaintiff had the following severe impairments during

the relevant period: bilateral osteoarthritis of glenohumeral and acromioclavicular

joints and major depressive disorder. At step three the ALJ found that she did not

have an impairment or combination of impairments listed in or medically equal to

one contained in 20 C.F.R. part 404, subpart P, appendix 1. The ALJ determined

that Plaintiff retained the RFC to perform medium work except that she can lift and

carry fifty pounds occasionally and twenty-five pounds frequently. She can

occasionally climb ramps and stairs, but never ladders, ropes or scaffolds. She can

occasionally stoop, kneel, crouch, and crawl. She must avoid work at unprotected

heights and around dangerous machinery. She can frequently reach in front and

laterally bilaterally. She can reach overhead bilaterally frequently, not repetitively.

There are no limits on handling and fingering objects. She must avoid work that

would expose her whole body to vibrations. She is able to perform work that




                                          15
involves simple and/or repetitive tasks and with no close interaction with the

public.

      At step four the ALJ found there were jobs available for Plaintiff in the

national economy considering her age, education, work experience, and residual

functional capacity. At step five the ALJ found that Plaintiff has not been under a

disability as defined in the Social Security Act since April 3, 2014.

A. Was There Substantial Evidence in Support of The ALJ Residual
Functional Capacity Determination?

     Plaintiff asserts that the ALJ was erroneous in determining her physical and

mental RFC because it was unsupported by the medical evidence and because he

erred in weighing medical opinions in making that determination. Thus, Plaintiff

suggests that there is not substantial evidence supportive of the ALJ decision.

     The ALJ weighed and discussed various medical opinions (Tr. 90-93). It is

the ALJ’s function to resolve conflicts among “the various treating and examining

physicians.” Bentley v. Shalala, 52 F.3d 784, 785 (8th Cir. 1995) (citing Cabrnoch

v. Bowen, 881 F.2d 561, 564 (8th Cir. 1989)). As noted by Defendant “[t]he

Commissioner must determine a claimant's RFC based on all of the relevant

evidence, including the medical records, observations of treating physicians and

others, and an individual's own description of [his] limitations.” Myers v. Colvin,

721 F.3d 521, 527 (8th Cir. 2013) (quotation omitted). However, there is no

requirement that an RFC finding be supported by a specific medical opinion.
                                          16
Hensley v. Colvin, No. 15-2829, 2016 WL 3878219, at *3 (8th Cir. July 18, 2016);

Myers. V. Colvin, 721 F.3d 521, 526-27 (8th Cir. 2013);Perks v. Astrue, 687 F.3d

1086, 1092-93 (8th Cir. 2012).

       The record fully and substantially supports the finding of the ALJ. The ALJ

weighed and discussed various medical opinions (Tr. 90-93). Further, the ALJ

properly resolved conflicts between and among various treating and examining

physicians.

      As to Plaintiff’s asserted mental limitations, the ALJ engaged in a discussion

of the May 2014 findings and opinion of consultative examining psychologist,

Mark Hammerly, Ph.D., who assessed Plaintiff with a global assessment of

functioning (GAF) value of 50 which is indicative of serious to marked symptoms,

estimated Plaintiff was in the borderline range of intellectual functioning, noted her

ability to remember and carry out instructions was below average and her ability to

maintain concentration and pace was likely in the borderline range, noted she had

significant trouble relating to him during the evaluation, would be expected to

respond in less than an appropriate manner to ordinary work pressures with a

significant increase in coping ability, and noted that it was questionable whether

Plaintiff had sufficient information, judgment, and common sense reasoning ability

to live independently and was barely competent (Tr. 89-91, 455-65.




                                          17
      The record plainly demonstrates that little evidentiary weight being assigned

to Dr. Hammerly was appropriate and the ALJ sufficiently established such. The

ALJ noted inconsistent positions between Dr. Hammerly’s GAF score of 50,

indicative of serious to marked symptoms and an estimation of a borderline range

of intellectual ability, for Plaintiff and matters in record. He also noted her ability

to remember and carry out instructions was below average and her ability to

maintain concentration and pace was likely in the borderline range, noted she had

significant trouble relating to him during the evaluation, would be expected to

respond in less than an appropriate manner to ordinary work pressures with a

significant increase in coping ability, and noted that it was questionable whether

Plaintiff had sufficient information, judgment, and common sense reasoning ability

to live independently and was barely competent. Some of the inconsistencies

noted by the ALJ were the following: Hammerly noted she was well-educated and

would have no trouble managing funds; Plaintiff also had a valid driver’s license

and drove herself to the examination; Plaintiff passed her written drivers’ test and a

test to be a phlebotomist, and that she received a license in hairdressing; the

mental status examination was essentially normal and showed no significant

deficits in cognition. The record reflects through substantial evidence that the ALJ

appropriately weighed Dr. Hammerly.




                                           18
      The record clearly supports the minimal weight the ALJ gave to the opinion

of treating counselor Geannette Walls, LCSW. Walls noted Plaintiff had moderate

to marked limitations of functioning, suffered chronic pain and mental health

issues that prevent her from working a full time job, and had difficulty working

around people. The controlling weight afforded to a ‘treating source’ ‘medical

opinion’ is reserved for the medical opinions of the claimant’s own physician,

psychologist, and other acceptable medical source.” ((emphasis added) Tindell v.

Barnhart, 444 F.3d 1002, 1005 (8th Cir. 2006)). The record and the credentials of

Geannette Walls clearly demonstrate she is not one who could be considered a

medical source. In addition, the ALJ sufficiently demonstrated the inconsistency of

Walls’ findings and the record, including Dr. Hammerly.

      Patricia Semmelman, Ph.D., reviewed the evidence on June 10, 2014, and

found Plaintiff would retain the abilities to understand, remember, and carry out

tasks in situations where duties were relatively static and changes could be

explained, could perform tasks that did not require prioritization or more than daily

planning, and could relate to coworkers and supervisors on a superficial level (Tr.

95, 248, 253). The ALJ gave great weight to the Semmelman opinion. Opinions

from state agency medical and psychological consultants and other program

physicians and psychologists may be entitled to greater weight than the opinions of




                                         19
treating or examining sources. Ponder v. Colvin, 770 F.3d 1190, 1195 (8th Cir.

2014)(citing Social Security Ruling 96-6p, 1996 WL 374180, at *3).

      Review of the record indicates the ALJ considered opinions of the non-

examining state agency physicians such as Louis Goorey, M.D., who reviewed the

medical evidence and found Plaintiff was limited to light work with no overhead

reading and limited gross manipulation. It was concluded that this doctor’s

conclusions were not based on treatment or examination and found more restrictive

than supported by the overall record. Dr. Shafransky, consultative examining

physician, found Plaintiff had no decreased grip strength, full ranges of motion in

her hands and arms, and normal fine coordination in both hands/fingers, and only

minimal degenerative changes in the small joints of her hands.

      In August of 2014 a non-examining state agency physician, Fredric

Simowitz, M.D., reviewed evidence and concluded Plaintiff was limited to a range

of medium work (Tr. 96, 265-68). The ALJ considered the entire record including

the findings of Dr. Simowitz. Great weight was given to this opinion and properly

so as it was consistent with the other evidence in this hefty record. The ALJ acted

properly in relying on this opinion evidence. See Mabry v. Colvin, 815 F.3d 386,

391 (8th Cir. 2016).

      The record is replete with an abundance of evidence supportive of the ALJ

finding. As noted by defendant , on February 4, 2015, Plaintiff denied other


                                         20
health problems and denied a history of illness (Tr. 92, 490-93) while being treated

at Homer G. Phillips for being exposed to blood. She also reported that she had no

physical disability, denied depression, and had normal activities of daily living (Tr.

92, 490). Although a claimant’s subjective complaints cannot be disregarded solely

because they are not fully supported by objective medical evidence, they may be

discounted if there are inconsistencies in the record as a whole. See Buckner v.

Astrue, 646 F.3d 549, 558 (8th Cir. 2011).

       There is substantial evidence in the record to support the RFC finding by the

ALJ.

B. Was The Determination of The Ability to Perform Other Work Properly
Determined by the ALJ.?

       Part and parcel of, but not conflated with, the RFC issue presented by

Plaintiff is the issue of the ALJ determination of the ability of Plaintiff to perform

other work. It is abundantly clear from the record as a whole that the ALJ was

keenly aware of the burden shifting aspect of the analysis relating to performance

of other work. In this regard the ALJ utilized, factoring in the age, education, work

experience and RFC, a vocational expert. Testimony in this area from a

vocational expert based upon a properly phrased hypothetical question constitutes

substantial evidence supporting the ALJ’s decision. See Milam v. Colvin, 794 F.3d

978, 985-86 (8th Cir. 2015).



                                          21
     Here, the record demonstrates that the ALJ put forth a proper hypothetical

with all necessary factors, including the impairments, for the vocational expert to

consider. The vocational expert’s testimony that Plaintiff could perform work

existing in significant numbers, is substantial evidence in support of the ALJ’s

determination. See Martise, 641 F.3d at 927; Gragg v. Astrue, 615 F.3d 932, 941

(8th Cir. 2010). The conclusions of the ALJ must remain untouched as they are

supported by substantial evidence. See Milam, 794 F.3d at 983

                                    Conclusion

      The ALJ decision is supported by substantial evidence on the record as a

whole. The ALJ's decision will not be reversed for the reasons set forth in this

Opinion, Memorandum and Order. The decision of the ALJ denying Plaintiff's

claims for benefits is affirmed.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED.

      A separate Judgment in accordance with this Opinion, Memorandum and

Order is entered this same date

      Dated this 4th day of March, 2019.


                                       ___________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE
                                         22
